—Order unanimously reversed on the law without costs and motion denied. Memorandum: In this child abuse/neglect proceeding brought pursuant to Family Court Act article 10, petitioner, the Monroe County Department of Social Services, appeals from an order which granted respondent’s discovery request. The court directed petitioner to videotape any "validation” interview conducted with the allegedly abused child and to provide respondent and the law guardian with access to such videotape for "review and reproduction”, or be prohibited from offering validation testimony into evidence at the hearing. On appeal, petitioner challenges the court’s disclosure order on various constitutional and statutory grounds. Additionally, the parties debate the wisdom and desirability of the court’s order on policy grounds. We *1054express no opinion on the general advisability of videotaping validation interviews. We merely find that, under the circumstances presented here, the court’s order was an improvident exercise of discretion because there were no compelling reasons presented to warrant such novel expansion of discovery rights. (Appeal from Order of Monroe County Family Court, Miller, J.—Child Abuse.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.